Citation Nr: 1516739	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  09-47 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to November 1971 and from July 1991 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In February 2015, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record. 

The Veteran filed a claim for service connection for PTSD in April 2007, and the RO adjudicated the issue as entitlement to service connection for PTSD; however, claims of service connection for psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Under the holding in Clemons, the April 2007 claim for PTSD would include any psychiatric disorder, however diagnosed.  Therefore, in this case, the Veteran's current claim for psychiatric disability also encompasses claims for depression and anxiety, diagnoses reasonably raised by the record as is discussed further below.  Accordingly, the Board finds that the current claim for PTSD includes claims for depression and anxiety and that they arise from the Veteran's April 2007 claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current diagnosis of PTSD that is related to his military service.

At the February 2015 Board hearing, the Veteran testified that he was diagnosed with PTSD at VA sometime in 2007.  Review of the Veteran's VA treatment records reveals that, in March 2007, the Veteran underwent a PTSD evaluation that was conducted by a social worker who diagnosed the Veteran with PTSD.  The social worker indicated that the Veteran reported avoidance of anything that reminds him of Vietnam and memories of Vietnam trigger anxiety.  Subsequent VA treatment records, to include records from October 2007 and September 2009, show that a VA psychiatrist treated the Veteran for PTSD with citalopram.

However, the Veteran was afforded an initial PTSD VA examination by a psychiatrist in June 2012, and the examiner reported that the Veteran does not have PTSD but instead has diagnoses of depression NOS (not otherwise specified) and anxiety NOS as well as alcohol dependence.  The examiner indicated that she did not review the Veteran's claims file at the June 2012 examination, and thus, she provided an addendum opinion in July 2012 after review of the claims file.  In the addendum opinion, the examiner noted that the Veteran cited experiences from Vietnam for his PTSD claim but that the Veteran did not mention Vietnam experiences that would meet criteria for PTSD at the June 2012 examination.  The examiner stated that she was unable to reconcile this discrepancy given the current information, and she reaffirmed the June 2012 diagnoses of alcohol dependence, depression NOS, and anxiety NOS.

The Board notes that VA recently amended the regulation governing service connection for PTSD with regard to the stressor element.  Specifically, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  The amended version of 38 C.F.R. § 3.304(f)(3) states: If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

In this case, the evidence shows that the Veteran consistently claimed that he has PTSD caused by stressors in Vietnam involving mortar attacks, seeing dead bodies, or fear of being attacked.  See March 2007 VA treatment records, December 2009 Veteran statement, and February 2015 hearing transcript.  Furthermore, in a September 2014 statement, the Veteran's representative asserts that, while serving in Vietnam and Saudi Arabia as a cook, the Veteran feared for his life due to constant hostile military or terrorist activities.

The evidence includes a November 2009 memorandum from the Joint Services Records Research Center indicating a formal finding of a lack of information required to corroborate stressors associated with the Veteran's claim for PTSD.  However, the RO indicated in a May 2012 request for the initial PTSD VA examination that the evidence shows that the Veteran served in Vietnam and Saudi Arabia and that the claimed stressors are conceded because they are consistent with the places, facts, and circumstances of service.  This finding is included in the June 2012 VA examination report, although not included in an August 2014 supplemental statement of the case.

The June 2012 VA examiner does not appear to have considered that stressors were conceded.  Additionally, the examiner indicated that she suspects underlying depression and anxiety were likely exacerbated by chronic stress of deployment in unfamiliar surroundings in Vietnam and excessive alcohol use in the past.  She also indicated that the claimed conditions, apparently referring to the diagnoses of depression and anxiety, clearly and unmistakably existed prior to service and were aggravated beyond natural progression by an in-service injury, event, or illness.  The examiner's opinions are internally inconsistent.  The examiner indicates both an inability to reconcile discrepancies in information and a conclusion stating that the Veteran has psychiatric conditions that were clearly and unmistakably aggravated by service.  The Board notes that neither the Veteran's service treatment records nor his post-service treatment records appear to indicate a diagnosis of depression or anxiety.

Therefore, the Board finds that the June 2012 VA examination and July 2012 addendum opinion are not adequate for adjudication purposes and that a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The Board finds that the Veteran should be afforded a new VA examination on remand, by a different VA examiner, in order to clarify the Veteran's psychiatric diagnosis and indicate whether such diagnosis is related to service.

In light of the remand, relevant ongoing VA treatment records should also be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA treatment records, to include mental health treatment records.

2.  After associating the records requested above, if any, with the claims file, schedule the Veteran for a VA examination to determine whether the Veteran has a psychiatric disability, to include PTSD, depression, and anxiety, related to his military service.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examination is to be scheduled with an examiner other than the examiner who conducted the June 2012 examination currently of record.  

Following review of the claims file and examination of the Veteran, the examiner should list all acquired psychiatric disabilities for which the Veteran meets the diagnostic criteria.  

For PTSD, the examiner must consider the previous PTSD diagnoses of record and the findings of the June 2012 VA examination.  If the examiner finds that the Veteran met the criteria for a diagnosis of PTSD at any time during this appeal, the examiner must indicate the stressors upon which the diagnosis of PTSD was made and must indicate whether any of the stressors are related to the Veteran's fear of hostile military or terrorist activity.  

For each disability diagnosed other than PTSD, the examiner should indicate whether it is at least as likely as not (a degree of probability of 50 percent or higher) that such disability was incurred in or is otherwise related to the Veteran's active duty military service.  The examiner should note that because the evidence shows that a psychiatric disability was not noted upon the Veteran's entry into service, the examiner MUST presume that the Veteran did NOT have a pre-existing psychiatric disability upon entry into service.  

3.  After the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




